Case: 18-11454      Document: 00514976526         Page: 1    Date Filed: 05/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-11454                           FILED
                                  Summary Calendar                     May 30, 2019
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk


                                                 Plaintiff-Appellee

v.

MAGDALENO TORRES-LOZANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-72-1


Before STEWART, Chief Judge, and SMITH and OWEN, Circuit Judges.
PER CURIAM: *
       Magdaleno Torres-Lozano appeals the within-guidelines sentence
imposed following his guilty plea conviction for being an alien found in the
United States after having been deported and removed previously. The district
court sentenced Torres-Lozano to 23 months of imprisonment and one year of
supervised release. Torres-Lozano contends that the district court’s reference
to the dangerous combination of people illegally present in the United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11454     Document: 00514976526      Page: 2     Date Filed: 05/30/2019


                                  No. 18-11454

and driving while intoxicated (DWI) was an improper factor on which to base
his sentence. Based on the Government’s waiver of the timeliness bar, we
consider the merits of this challenge despite the untimely notice of appeal. See
United States v. Chapple, 847 F.3d 227, 228-29 (5th Cir. 2017).
      As   Torres-Lozano     acknowledges,    his   failure    to   object   to   the
reasonableness of the sentence in the district court results in plain error
review. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). He
preserves for further review his challenge to Peltier, which remains controlling
precedent in this circuit. See United States v. Whitelaw, 580 F.3d 256, 260 (5th
Cir. 2009). To show the requisite plain error, Torres-Lozano must demonstrate
a clear or obvious forfeited error that affected his substantial rights. See
Puckett v. United States, 556 U.S. 129, 135 (2009). If the party makes that
showing, this court has the discretion to correct the error only if it “seriously
affects the fairness, integrity, or public reputation of judicial proceedings.” Id.
(internal quotation marks, brackets, and citation omitted). The burden of
establishing entitlement to relief for plain error is on the party claiming it.
United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004). Meeting all four
prongs of the plain error standard “is difficult, as it should be.” Puckett, 556
U.S. at 135 (internal quotation marks and citation omitted).
       Torres-Lozano has not shown that any error was clear or obvious
because he has not cited to any binding precedent showing that the district
court’s alleged reliance on the combination of his immigration status and DWI
was an improper factor. See United States v. Rodriguez-Parra, 581 F.3d 227,
230-31 (5th Cir. 2009). It is also not clear or obvious from the record that the
district court gave significant weight to Torres-Lozano’s illegal status. See
United States v. Heard, 709 F.3d 413, 424-24 (5th Cir. 2013).            Given the
permissible factors relied upon by the sentencing court, Torres-Lozano also



                                        2
    Case: 18-11454    Document: 00514976526    Page: 3   Date Filed: 05/30/2019


                                No. 18-11454

cannot show that any error affected his substantial rights. See Peltier, 505
F.3d at 393-94; United States v. Jones, 444 F.3d 430, 438 (5th Cir. 2006).
      Accordingly, the district court’s judgment is AFFIRMED.




                                       3